DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claim 10, the claim elements:
“means for  receiving … classifying … displaying.”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraph 26: “A document processing apparatus 1 according to the present exemplary embodiment can be realized by a hardware configuration of an existing general-purpose computer such as a personal computer (PC). That is, the document processing apparatus includes a CPU, a ROM, a RAM, a storage unit such as a hard disk drive (HDD), a user interface unit such as a mouse and a keyboard provided as input units and a display provided as a display unit, and a network interface provided as a communication unit.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al  (U.S. 7,068,834 B1; Ikeda).

Regarding claims 1, 9 and 10, Ikeda discloses A document processing apparatus (FIG. 2 is a block diagram showing an inspecting system) comprising 
[Claim 9: A non-transitory computer readable medium (Fig.2, a system control computer 205) storing a program causing a computer to execute a process for document processing, (Col 4 – line 25-27: “system control computer 205 is able to distribute a feature so that it is set and adjusted to each image detecting device 201.” ; Col 6– line 45-46: “The automatic classification and the correcting function are combined so that the defect images are roughly automatically classified,”) the process comprising: ]
a processor (Fig.2, system control computer) configured to receive data including a plurality of document sets each made up of a predetermined plurality of pages; (Fig 3.step 300 -303; Column 4 – line 34-45: “First, the image detecting device 201 detects one hundred to three hundred defect images in a single wafer (Step 300) … When the features of the detected images are calculated, a data format as shown in FIG. 4 is generated, which data is transmitted to the storage unit 202 (Step 303)” )
 classify the data into sets; (Fig.3, step 304 and Column 4 – line 65-67 and Column 5 –1-5  : “in the case where a user carries out the classification of the image information, first, the display/analyzing device 203 obtains the image information shown in FIG. 4 from the storage unit 202 (Step 304). For example, identification information, such as wafer numbers of wafers to be subjected to the classification operation, is input into the display/analyzing device 203, and corresponding image information is obtained from the storage unit 202.”) and 
in a case where the data includes an unclassified page, display a candidate for a set to which the unclassified page belongs. (Fig.3, step 305 and Column 5 – line 6-11: “The display/analyzing device 203, which has obtained the image information, displays the detected defect images on the unclassified image display area 151 (Step 305). FIG. 5 shows an example of such a display, in which twenty defect images having various shapes, sizes, and colors are displayed.”)
 
Regarding claim 2, Ikeda discloses the processor is configured to display the candidate and the unclassified page on an identical screen. (Fig.7A , classification area 152 and unclassified image display area 151 ; Column 5-line 39-43:  “a defect image 402 which is to be indicative of the characteristic of the classification area 152 is moved from the unclassified image display area 151 to serve as a typical defect image for the classification area 152, as shown in FIG. 7(a) (Step 307”).

Regarding claim 3, Ikeda discloses the processor is configured to display the unclassified page in a manner such that the unclassified page is inserted into a position of a missing page of the candidate. (Fig.15, classification area 152,153,154,155 and unclassified image display area 151 ; Column 7 - line 14-18: “Next, the automatic classification starts on the defect image displayed on the unclassified image display area 151 (Step 1202). That is, a category in which the feature of each defect image falls is calculated on the basis of the function stored in the image detecting device 201 (Step 1203).When the category is calculated, the defect image is moved to the corresponding classification area on the display screen on the basis of the aforementioned area attribute information (Step 1204). FIG. 15 is a view showing a display screen after such movement.”)

Regarding claim 4, Ikeda discloses the processor is configured to display, as the - 29 -candidate, a set that is similar in at least one of time and date of receipt, handwriting of a written character, and written contents to the unclassified page. (Fig.11 – operating data and time; Fig.1 and Column 3 – line 40-53: “ Numeral 151 designates an unclassified image display area for displaying detected defect images which have not been subjected to a classification operation. Numeral 102 designates detected individual defect images displayed in the unclassified image display area 151. Numerals 152 to 155 designate classification areas for classifying defect images. Numerals 103 to 106 designate typical defect images having features assigned to the classification areas 152 to 155, respectively. For example, a typical defect image 103 having a white and round defect feature is displayed in area 152, a typical black and round defect image 104 is displayed in area 153, an elongated defect image 105 is displayed in area 154, and a large defect image 106 is displayed in area 155.”, it shows “each feature in the 151-unclassified image display area” have a set that is similar in written contents.)

Regarding claim 5, Ikeda discloses the processor is configured to display a ground for selection of the candidate. (Fig.1, numeral 107 and column 3 - line 54-55: “Numeral 107 designates a processing button for executing a preassigned function.”)

Regarding claim 6, Ikeda discloses the ground is a part in which the unclassified page and the candidate are similar to each other. (Fig.10 and Column 6 – line 4-14 : “the other classification areas 153, 154, 155 are defined, as shown in FIGS. 9(a) and 9(b), and unclassified defect images which are similar to a particular typical defect image are classified from the unclassified image display area 151 to the classification areas 152, 153, 154, 155, whereby the classification operation with respect to all the defect images is carried out. FIG. 10 is a display screen showing the classification results. While in this case, four different classification areas were provided for the classification operation, it is noted that the contents and the number of the categories may be changed as necessary.”)

Regarding claim 7, Ikeda discloses in a case where there are plural candidates for the set, the processor is configured to give the candidates priority levels based on degrees of similarity to the unclassified page and arrange the candidates in a descending order of the priority levels. (Fig.10  and Column 6  – line 10-14 : “FIG. 10 is a display screen showing the classification results. While in this case, four different classification areas were provided for the classification operation, it is noted that the contents and the number of the categories may be changed as necessary.” ; Column 7 – line 58-63: “the corresponding category information is also obtained from the position on the display screen on which defect images are arranged in accordance with the area attribute information stored in advance, the correction of a classification category for the defect image can be carried out easily.”)

Regarding claim 8, Ikeda discloses in a case where no candidate has been extracted, the - 30 -processor is configured to register the unclassified page in a predetermined storage. (Fig.10 and Column 6 – line 15-26: “a data format as shown in FIG. 11 is produced from the classified results shown in FIG. 10 (the data format shown in FIG. 4 is updated), and the data is transmitted from the display/analyzing device 203 to the storage unit 202 (Step 309). For example, corresponding attribute information is obtained from a position on the display screen on which the defect image is arranged on the basis of the area attribute information shown in FIG. 6(b) at a fixed timing after completion of the classification operation or during the classification operation, and the classification category shown in FIG. 11 is updated. Also, in this case, the classified result per wafer unit is transmitted.”, it shows that “storage unit 202” have unclassified pages from the analyzing device 203.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abdo et al (U.S. 8,737,724 B2), “Image Type Classifier For Improved Remote Presentation Session Compression”, teaches about machine learning is used to generate a solution for classifying graphics of a graphic based on providing the machine learning system a plurality of graphics that are already classified. The way to determine a classification is then used by a remote presentation session server to classify tiles of frames to be transmitted to a client in a remote presentation session. The server encodes the tiles based on their classifications and transmits the encoded tiles to the client.
Duggan et al (U.S. 20110255790 A1), “Systems and Methods for Automatically Grouping Electronic Document Pages”, teaches about systems and methods to extract data from electronic documents, and more particularly to systems and methods for automatically grouping electronic document pages.
Ma et al (U.S. 20040013302 A1), “Document Classification And Labeling Using Layout Graph Matching”, teaches about A document processing system for use in identifying a segmented document includes a data store of layout graph models that are classified and/or labeled. A matching module makes a determination of a match between a layout graph sample for the segmented document and a particular layout graph model. The matching module uses a correlator to generate an identified, segmented document that is classified and/or labeled based on the segmented document, the layout graph model, and the determination of a match.
Yoshikawa et al (U.S. 20020001404 A1), “Investigation Device And Investigation Method”, teaches about an inspection device and inspection method, particularly to the inspection device and inspection method of semiconductor wafers, and provides an inspection device and inspection method which is capable of classification by sub class, meeting the user needs, in addition to the automatic classification by an inspection device.
Baheti et al (U.S. 20130195376 A1), “ Detecting and Correcting skew in regions of text in natural images”, teaches about An electronic device and method use a camera to capture an image of an environment outside the electronic device followed by identification of regions, based on pixel intensities in the image. At least one processor automatically computes multiple values of an indicator of skew in multiple regions in the image respectively. The multiple values are specific to the multiple regions, and thereafter used to determine whether unacceptable skew is present across the regions, e.g. globally in the image as a whole. When skew is determined to be unacceptable, user input is requested to correct the skew, e.g. by displaying on a screen, a symbol and receiving user input (e.g. by rotating an area of touch or rotating the electronic device) to align a direction of the symbol with a direction of the image, and then the process may repeat (e.g. capture image, detect skew, and if necessary request user input).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665        

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665